Exhibit 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is made and entered into as of this
26 day of March 2012, by and between Aegerion Pharmaceuticals, Inc., a Delaware
corporation (the “Company”), and William T. Andrews, MD, FACP (the “Employee”).

W I T N E S S E T H :

WHEREAS, the Company desires to employ Employee and to enter into this Agreement
embodying the terms of such employment, and Employee desires to enter into this
Agreement and to accept such employment, subject to the terms and provisions of
this Agreement.

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are mutually acknowledged, the Company and Employee hereby
agree as follows:

Section 1. Definitions.

(a) “Accrued Obligations” shall mean (i) all accrued but unpaid Base Salary
through the Date of Termination, (ii) any unpaid or unreimbursed expenses
incurred in accordance with Section 6 hereof, and (iii) any accrued but unused
vacation time through the Date of Termination.

(b) “Base Salary” shall mean the salary provided for in Section 4(a) hereof.

(c) “Board” shall mean the Board of Directors of the Company.

(d) “Confidentiality Agreement” shall mean the Company’s Confidentiality,
Assignment and Noncompetition Agreement attached hereto as Exhibit A.

(e) “Cause” shall mean (i) Employee’s failure (except where due to a
Disability), neglect, or refusal to perform in any material respect Employee’s
duties and responsibilities, (ii) any act of Employee that has, or could
reasonably be expected to have, the effect of injuring the business of the
Company or its affiliates in any material respect, (iii) Employee’s conviction
of, or plea of guilty or no contest to: (x) a felony or (y) any other criminal
charge that has, or could be reasonably expected to have, an adverse impact on
the performance of Employee’s duties to the Company or otherwise result in
material injury to the reputation or business of the Company, (iv) the
commission by Employee of an act of fraud or embezzlement against the Company,
or any other act that creates or reasonably could create negative or adverse
publicity for the Company; (v) any violation by Employee of the policies of the
Company, including but not limited to those relating to sexual harassment or
business conduct, and those otherwise set forth in the manuals or statements of
policy of the Company, (vi) Employee’s violation of federal or state securities
laws, or (vii) Employee’s breach of this Agreement or breach of the
Confidentiality Agreement.

(f) “Code” shall mean the Internal Revenue Code of 1986, as amended, and the
rules and regulations promulgated thereunder.

(g) “Date of Termination” shall mean the date on which Employee’s employment
terminates.



--------------------------------------------------------------------------------

Confidential

 

(h) “Disability” shall mean any physical or mental disability or infirmity of
Employee that prevents the performance of Employee’s duties for a period of
(i) ninety (90) consecutive days or (ii) one hundred twenty
(120) non-consecutive days during any twelve (12) month period. Any question as
to the existence, extent, or potentiality of Employee’s Disability upon which
Employee and the Company cannot agree shall be determined by a qualified,
independent physician selected by the Company and approved by Employee (which
approval shall not be unreasonably withheld). The determination of any such
physician shall be final and conclusive for all purposes of this Agreement.

(i) “Effective Date” shall mean April 2, 2012.

(j) “Good Reason” shall mean, without Employee’s consent, (i) a material
diminution in Employee’s title, duties, or responsibilities as set forth in
Section 3 hereof, (ii) a material reduction in Base Salary as set forth in
Section 4(a) hereof (other than pursuant to an across-the-board reduction
applicable to all similarly situated executives), (iii) the relocation of
Employee’s principal place of employment more than fifty (50) miles from its
current location, or (iv) any other material breach of a provision of this
Agreement by the Company (other than a provision that is covered by clause (i),
(ii), or (iii) above). Employee acknowledges and agrees that Employee’s
exclusive remedy in the event of any breach of this Agreement shall be to assert
Good Reason pursuant to the terms and conditions of Section 8(e) hereof.
Notwithstanding the foregoing, during the Term, in the event that the Company
reasonably believes that Employee may have engaged in conduct that could
constitute Cause hereunder, the Company may, in its sole and absolute
discretion, suspend Employee from performing Employee’s duties hereunder, and in
no event shall any such suspension constitute an event pursuant to which
Employee may terminate employment with Good Reason or otherwise constitute a
breach hereunder; provided, that no such suspension shall alter the Company’s
obligations under this Agreement during such period of suspension.

(k) “Release of Claims” shall mean a separation agreement in a form acceptable
to the Company under which Employee releases the Company from any and all claims
and causes of action and the execution of which is a condition precedent to
Employee’s eligibility for Severance Benefits in the event his employment is
terminated by the Company without Cause or by Employee for Good Reason, as
described in Sections 7(d) and 7(e).

(l) “Severance Benefits” shall mean (i) continued payment of Base Salary during
the Severance Term, payable in accordance with the Company’s regular payroll
practices, and (ii) subject to the Employee’s timely election of COBRA and
copayment of premium amounts at the active employees’ rate, payment of the
employer portion of the premiums for the Company’s group health and dental
program for the Employee in order to allow him to continue to participate in the
Company’s group health and dental program until the earlier of (Y) three
(3) months from the Date of Termination, and (Z) the date the Employee becomes
re-employed and eligible for health and/or dental insurance.

(m) “Severance Term” shall mean the (3) three month period, which commences on
the first pay day that is at least thirty-five (35) days from the Date of
Termination following termination by the Company without Cause or by Employee
for Good Reason.

Section 2. Acceptance and Term.

The Company agrees to employ Employee on an at-will basis, and Employee agrees
to accept such employment and serve the Company, in accordance with the terms
and conditions set forth herein. The term of employment (referred to herein as
the “Term) shall commence on the Effective Date and shall continue until
terminated by either party at any time, subject to the provisions herein.

 

2



--------------------------------------------------------------------------------

Confidential

 

Section 3. Position, Duties, and Responsibilities; Place of Performance.

(a) Position. Duties, and Responsibilities. During the Term, Employee shall be
employed and serve as Vice President, Medical Affairs NA/LA of the Company
(together with such other position or positions consistent with Employee’s title
or as the Company shall specify from time to time) and shall have such duties
and responsibilities commensurate therewith, and such other duties as may be
assigned and/or prescribed from time to time by Employee’s supervisor and/or the
Board.

(b) Performance. Employee shall devote his full business time, attention, skill,
and best efforts to the performance of his duties under this Agreement and shall
not engage in any other business or occupation during the Term, including,
without limitation, any activity that (x) conflicts with the interests of the
Company, (y) interferes with the proper and efficient performance of Employee’s
duties for the Company, or (z) interferes with Employee’s exercise of judgment
in the Company’s best interests. Notwithstanding the foregoing, nothing herein
shall preclude Employee from (i) performing the work references in Section 7
herein; (ii) serving, with the prior written consent of the Board, as a member
of the boards of directors or advisory boards (or their equivalents in the case
of a non-corporate entity) of non-competing businesses and charitable
organizations, (iii) engaging in charitable activities and community affairs,
and (iv) managing Employee’s personal investments and affairs; provided,
however, that the activities set out in clauses (i), (ii), and (iii) (iv) shall
be limited by Employee so as not to interfere, individually or in the aggregate,
with the performance of Employee’s duties and responsibilities hereunder.
Employee represents that he has provided the Company with a comprehensive list
of all outside professional activities with which he is currently involved or
reasonably expects to become involved. In the event that, during his employment
by the Company, the Employee desires to engage in other outside professional
activities, not included on such list, Employee will first seek written approval
from the CEO or President and such approval shall not be unreasonably withheld.

Section 4. Compensation.

(a) Base Salary. In exchange for Employee’s satisfactory performance of his
duties and responsibilities, Employee initially shall be paid a semi-monthly
Base salary of $12,500.00 ($300,000 on an annualized basis), payable in
accordance with the regular payroll practices of the Company. All payments in
this Agreement are on a gross, pre-tax basis and shall be subject to all
applicable federal, state and local withholding, payroll and other taxes.

(b) Bonus. In addition to your Base Salary, you will be eligible to earn an
annual target bonus of up to 20% of your Base Salary. The actual amount of such
bonus, if any, will be determined by the Board and your manager in their sole
discretion, based upon Company performance, your achievement of a series of
performance milestones, and any other factors that the Board, in its discretion,
deem appropriate. Please note that your achievement of such milestones, as well
as the amount of any bonus, shall be determined by the Board and your manager in
their sole discretion. Typically, bonuses, if any, are paid out no later than
March 15 of the year following the applicable bonus year. Please also note that
you must be employed by Aegerion at the time of any such bonus payment in order
to be eligible for any such payment.

(c) Sign-On Bonus. Employee shall be paid a sign-on bonus of $30,000(less
applicable withholdings) within 30 days of the Effective Date of Your
employment. If, prior to the 12-month anniversary of the Effective Date, you
terminate your employment other than for Good Reason or the Company terminates
your employment for Cause, you shall repay the full amount of the sign-on bonus
paid to you.

 

3



--------------------------------------------------------------------------------

Confidential

 

(c) Stock Options/Equity Grants. Subject to Board approval, the Company will
offer to you the option (the “Option Award”) to purchase 50,000 shares of the
Company’s common stock, $0.001 par value per share (the “Common Stock”). The
Option Award shall have an exercise price equal to the fair market value of the
Common Stock on the date of grant (as determined by the Board or Compensation
Committee thereof). The Option Award shall be subject to vesting and shall be
issued pursuant to the terms of the Company’s 2010 Stock Option and Grant Plan
and subject to the terms of a stock option agreement thereunder (collectively
the “Equity Documents”). The vesting schedule for your stock option grant will
be the standard vesting scheduled outlined in the Equity Documents. The full
terms and conditions related to your option grant shall be set forth in the
Equity Documents and to the extent that there is any inconsistency between this
Agreement and the Equity Documents, the Equity Documents shall control.

Section 5. Employee Benefits.

During the Term, Employee shall be eligible to participate in health insurance
and other benefits provided generally to similarly situated employees of the
Company, subject to the terms and conditions of the applicable benefit plans
(which shall govern). Employee also shall be eligible for the same number of
holidays and vacation days as well as any other benefits, in each case as are
generally allowed to similarly situated employees of the Company in accordance
with the Company policy as in effect from time to time. Nothing contained herein
shall be construed to limit the Company’s ability to amend, suspend, or
terminate any employee benefit plan or policy at any time without providing
Employee notice, and the right to do so is expressly reserved.

Section 6. Reimbursement of Business Expenses.

During the Term of Employment, the Company shall pay (or promptly reimburse
Employee) for documented, out-of-pocket expenses reasonably incurred by Employee
in the course of performing his duties and responsibilities hereunder, which are
consistent with the Company’s policies in effect from time to time with respect
to business expenses, subject to the Company’s requirements with respect to
reporting of such expenses.

Section 7. Additional Terms of Employment.

During the Term of Employment, the Company has agreed to provide the following
related to your continuing Medical Practice:

(a) Payment of your annual Malpractice insurance up to $4,000.00 annually

(b) Payment of your annual medical license renewal up to approximately $250.00.

(c) Continuation of work at the Harvard Vanguard Medical Associates clinic once
every two weeks ensuring always that the needs of the business are first
priority

 

4



--------------------------------------------------------------------------------

Confidential

 

Section 8. Termination of Employment.

(a) General. Employee’s employment with the Company shall terminate upon the
earliest to occur of: (i) Employee’s death, (ii) a termination by reason of a
Disability, (iii) a termination by the Company with or without Cause, and (iv) a
termination by Employee with or without Good Reason. Notwithstanding anything
herein to the contrary, the payment (or commencement of a series of payments)
hereunder of any nonqualified deferred compensation (within the meaning of
Section 409A of the Code) upon a termination of employment shall be delayed
until such time as Employee has also undergone a “separation from service” as
defined in Treas. Reg. 1.409A-1(h), at which time such nonqualified deferred
compensation (calculated as of the date of Employee’s termination of employment
hereunder) shall be paid (or commence to be paid) to Employee on the schedule
set forth in this Section 8 as if Employee had undergone such termination of
employment (under the same circumstances) on the date of Employee’s ultimate
“separation from service.”

(b) Termination Due to Death or Disability. Employee’s employment under this
Agreement shall terminate automatically upon Employee’s death. The Company also
may terminate Employee’s employment immediately upon the occurrence of a
Disability, such termination to be effective upon Employee’s receipt of written
notice of such termination. In the event of Employee’s termination as a result
of Employee’s death or Disability, Employee or Employee’s estate or
beneficiaries, as the case may be, shall be entitled only to the Accrued
Obligations, and Employee shall have no further rights to any compensation or
any other benefits under this Agreement.

(c) Termination by the Company with Cause.

(i) The Company may terminate Employee’s employment at any time with Cause,
effective upon Employee’s receipt of written notice of such termination;
provided, however, that with respect to any Cause termination relying on clause
(i) or (ii) of the definition of Cause set forth in Section 1(d) hereof, to the
extent that such act or acts or failure or failures to act are curable, Employee
shall be given ten (10) days’ written notice by the Company of its intention to
terminate him with Cause, such notice to state the act or acts or failure or
failures to act that constitute the grounds on which the proposed termination
with Cause is based, and such termination shall be effective at the expiration
of such ten (10) day notice period unless Employee has fully cured such act or
acts or failure or failures to act, to the Company’s complete satisfaction, that
give rise to Cause during such period.

(ii) In the event that the Company terminates Employee’s employment with Cause,
Employee shall be entitled only to the Accrued Obligations. Following such
termination of Employee’s employment with Cause, except as set forth in this
Section 7(c)(ii), Employee shall have no further rights to any compensation or
any other benefits under this Agreement. For the avoidance of doubt, Employee’s
sole and exclusive remedy upon a termination of employment by the Company with
Cause shall be receipt of the Accrued Obligations.

(d) Termination by the Company without Cause. The Company may terminate
Employee’s employment at any time without Cause, effective upon Employee’s
receipt of written notice of such termination. In the event that Employee’s
employment is terminated by the Company without Cause (other than due to death
or Disability) and provided that he fully executes an effective Release of
Claims as described in Section 7(g), Employee shall be eligible for:

(i) The Accrued Obligations; and

(ii) The Severance Benefits.

 

5



--------------------------------------------------------------------------------

Confidential

 

Notwithstanding the foregoing, the Severance Benefits shall immediately
terminate, and the Company shall have no further obligations to Employee with
respect thereto, in the event that Employee breaches any provision of the
Confidentiality Agreement or the Release of Claims. Any such termination of
payment or benefits shall have no effect on the Release of Claims or any of
Employee’s post-employment obligations to the Company. Following such
termination of Employee’s employment by the Company without Cause, except as set
forth in this Section 8(d), Employee shall have no further rights to any
compensation or any other benefits under this Agreement. For the avoidance of
doubt, Employee’s sole and exclusive remedy upon a termination of employment by
the Company without Cause shall be receipt of the Severance Benefits, subject to
his execution of the Release of Claims, and the Accrued Obligations.

(e) Termination by Employee with Good Reason. Employee may terminate his
employment with Good Reason by providing the Company thirty (30) days’ written
notice setting forth in reasonable specificity the event that constitutes Good
Reason, which written notice, to be effective, must be provided to the Company
within sixty (60) days of the occurrence of such event. During such thirty
(30) day notice period, the Company shall have a cure right (if curable), and if
not cured within such period, Employee’s termination will be effective upon the
expiration of such cure period, and Employee shall be entitled to the same
payments and benefits as provided in Section 7(d) hereof for a termination by
the Company without Cause, subject to the same conditions on payment and
benefits as described in Section 8(d) hereof. Following such termination of
Employee’s employment by Employee with Good Reason, except as set forth in this
Section 8(e), Employee shall have no further rights to any compensation or any
other benefits under this Agreement. For the avoidance of doubt, Employee’s sole
and exclusive remedy upon a termination of employment with Good Reason shall be
receipt of the Severance Benefits, subject to his execution of the Release of
Claims, and the Accrued Obligations.

In addition, the Severance Benefit set forth in Section 1(l)(i) shall be reduced
dollar for dollar by any compensation Employee receives from another employer
during the Severance Term with the exception of any compensation received from
Harvard Vanguard for the continuation of the work referenced in Section 7 herein
or for compensated service on any Board of Directors or the equivalent. Employee
agrees to give prompt notice of any employment during the Severance term and
promptly shall respond to any reasonable inquiries concerning her professional
activities. If the Company makes overpayments of Severance benefits, Employee
promptly shall return any such overpayments to the Company and/or hereby
authorizes deductions from future Severance Benefit amounts. The foregoing shall
not create any obligation on the Employee’s part to seek re-employment after the
Date of Termination.

(f) Termination by Employee without Good Reason. Employee may terminate his
employment without Good Reason by providing the Company thirty (30) days’
written notice of such termination. In the event of a termination of employment
by Employee under this Section 8(f), Employee shall be entitled only to the
Accrued Obligations. In the event of termination of Employee’s employment under
this Section 8(f), the Company may, in its sole and absolute discretion, by
written notice accelerate such date of termination without changing the
characterization of such termination as a termination by Employee without Good
Reason. Following such termination of Employee’s employment by Employee without
Good Reason, except as set forth in this Section 8(f), Employee shall have no
further rights to any compensation or any other benefits under this Agreement.
For the avoidance of doubt, Employee’s sole and exclusive remedy upon a
termination of employment by Employee without Good Reason shall be receipt of
the Accrued Obligations.

(g) Release. Notwithstanding any provision herein to the contrary, the payment
of the Severance Benefits pursuant to subsection (d) or (e) of this Section 7
(other than the Accrued Obligations) shall be conditioned upon Employee’s
execution, delivery to the Company, and non-revocation of the Release of Claims
(and the expiration of any revocation period contained in such Release of
Claims) in accordance with the time limits set forth therein. If Employee fails
to execute the Release of Claims in such a timely manner, or timely revokes
Employee’s acceptance of such release

 

6



--------------------------------------------------------------------------------

Confidential

 

following its execution, Employee shall not be entitled to any of the Severance
Benefits. Further, to the extent that any of the Severance Benefits constitutes
“nonqualified deferred compensation” for purposes of Section 409A of the Code,
any payment of any amount or provision of any benefit otherwise scheduled to
occur prior to the sixtieth (60th) day following the date of Employee’s
termination of employment hereunder, but for the condition on executing the
Release of Claims as set forth herein, shall not be made until the first
regularly scheduled payroll date following such sixtieth (60th) day, after which
any remaining Severance Benefits shall thereafter be provided to Employee
according to the applicable schedule set forth herein.

Section 9. Confidentiality Agreement; Cooperation.

(a) Confidentiality Agreement. As a condition of Employee’s employment with the
Company under the terms of this Agreement, Employee shall execute and deliver to
the Company the Confidentiality Agreement, in the form attached hereto as
Exhibit A. The parties hereto acknowledge and agree that this Agreement and the
Confidentiality Agreement shall be considered separate contracts.

(b) Litigation and Regulatory Cooperation. During and after Employee’s
employment, Employee shall cooperate fully with the Company in the defense or
prosecution of any claims or actions now in existence or which may be brought in
the future against or on behalf of the Company which relate to events or
occurrences that transpired while the Company employed Employee, provided, that
the Employee will not have an obligation under this paragraph with respect to
any claim in which the Employee has filed directly against the Company or
related persons or entities. The Employee’s full cooperation in connection with
such claims or actions shall include, but not be limited to, being available to
meet with counsel to prepare for discovery or trial and to act as a witness on
behalf of the Company at mutually convenient times. During and after Employee’s
employment, Employee also shall cooperate fully with the Company in connection
with any investigation or review of any federal, state or local regulatory
authority as any such investigation or review relates to events or occurrences
that transpired while Employee was employed by the Company, provided Employee
will not have any obligation under this paragraph with respect to any claim in
which Employee has filed directly against the Company or related persons or
entities. The Company shall reimburse Employee for any reasonable out-of-pocket
expenses incurred in connection with Employee’s performance of obligations
pursuant to this Section 8(b).

Section 10. Taxes.

The Company may withhold from any payments made under this Agreement all
applicable taxes, including but not limited to income, employment, and social
insurance taxes, as shall be required by law. Employee acknowledges and
represents that the Company has not provided any tax advice to him in connection
with this Agreement and that Employee has been advised by the Company to seek
tax advice from Employee’s own tax advisors regarding this Agreement and
payments that may be made to him pursuant to this Agreement, including
specifically, the application of the provisions of Section 409A of the Code to
such payments. The Company shall have no liability to Employee or to any other
person if any of the provisions of this Agreement are determined to constitute
deferred compensation subject to Section 409A but that do not satisfy an
exemption from, or the conditions of, that section.

 

7



--------------------------------------------------------------------------------

Confidential

 

Section 11. Additional Section 409A Provisions.

Notwithstanding any provision in this Agreement to the contrary:

(a) If at the time of the Employee’s separation from service within the meaning
of Section 409A of the Code, the Company determines that the Employee is a
“specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code,
then to the extent any payment or benefit that the Employee becomes entitled to
under this Agreement on account of the Employee’s separation from service would
be considered deferred compensation subject to the 20 percent additional tax
imposed pursuant to Section 409A(a) of the Code as a result of the application
of Section 409A(a)(2)(B)(i) of the Code, such payment shall not be payable and
such benefit shall not be provided until the date that is the earlier of (i) six
months and one day after the Employee’s separation from service, or (ii) the
Employee’s death. If any such delayed cash payment is otherwise payable on an
installment basis, the first payment shall include a catch-up payment covering
amounts that would otherwise have been paid during the six-month period but for
the application of this provision, and the balance of the installments shall be
payable in accordance with their original schedule.

(b) Each payment in a series of payments hereunder shall be deemed to be a
separate payment for purposes of Section 409A of the Code. Neither the Company
nor Employee shall have the right to accelerate or defer the delivery of any
such payments except to the extent specifically permitted or required by
Section 409A.

(c) To the extent that any right to reimbursement of expenses or payment of any
benefit in-kind under this Agreement constitutes nonqualified deferred
compensation (within the meaning of Section 409A of the Code), (i) any such
expense reimbursement shall be made by the Company no later than the last day of
the taxable year following the taxable year in which such expense was incurred
by Employee, (ii) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit, and (iii) the amount of
expenses eligible for reimbursement or in-kind benefits provided during any
taxable year shall not affect the expenses eligible for reimbursement or in-kind
benefits to be provided in any other taxable year; provided, that the foregoing
clause shall not be violated with regard to expenses reimbursed under any
arrangement covered by Section 105(b) of the Code solely because such expenses
are subject to a limit related to the period the arrangement is in effect.

(d) To the extent that any payment or benefit described in this Agreement
constitutes “non-qualified deferred compensation” under Section 409A of the
Code, and to the extent that such payment or benefit is payable upon the
Employee’s termination of employment, then such payments or benefits shall be
payable only upon the Employee’s “separation from service.” The determination of
whether and when a separation from service has occurred shall be made in
accordance with the presumptions set forth in Treasury Regulation
Section 1.409A-1(h).

(e) The parties intend that this Agreement will be administered in accordance
with Section 409A of the Code. To the extent that any provision of this
Agreement is ambiguous as to its compliance with Section 409A of the Code, the
provision shall be read in such a manner so that all payments hereunder comply
with Section 409A of the Code. The parties agree that this Agreement may be
amended, as reasonably requested by either party, and as may be necessary to
fully comply with Section 409A of the Code and all related rules and regulations
in order to preserve the payments and benefits provided hereunder without
additional cost to either party. While the payments and benefits provided
hereunder are intended to be structured in a manner to avoid the implication of
any penalty taxes under Section 409A of the Code, in no event whatsoever shall
the Company or any of its affiliates be liable for any additional tax, interest,
or penalties that may be imposed on Employee as a result of Section 409A of the
Code or any damages for failing to comply with Section 409A of the Code (other
than for withholding obligations or other obligations applicable to employers,
if any, under Section 409A of the Code).

 

8



--------------------------------------------------------------------------------

Confidential

 

Section 12. Successors and Assigns.

(a) The Company. This Agreement shall inure to the benefit of the Company and
its respective successors and assigns. This Agreement may be assigned by the
Company without Employee’s prior consent.

(b) Employee. Employee’s rights and obligations under this Agreement shall not
be transferable by Employee by assignment or otherwise, without the prior
written consent of the Company; provided, however, that if Employee shall die,
all amounts then payable to Employee hereunder shall be paid in accordance with
the terms of this Agreement to Employee’s devisee, legatee, or other designee,
or if there be no such designee, to Employee’s estate.

Section 13. Waiver and Amendments.

Any waiver, alteration, amendment, or modification of any of the terms of this
Agreement shall be valid only if made in writing and signed by each of the
parties hereto; provided, however, that any such waiver, alteration, amendment,
or modification must be consented to on the Company’s behalf by the Board. No
waiver by either of the parties hereto of their rights hereunder shall be deemed
to constitute a waiver with respect to any subsequent occurrences or
transactions hereunder unless such waiver specifically states that it is to be
construed as a continuing waiver.

Section 14. Severability.

If any covenants or such other provisions of this Agreement are found to be
invalid or unenforceable by a final determination of a court of competent
jurisdiction, (a) the remaining terms and provisions hereof shall be unimpaired,
and (b) the invalid or unenforceable term or provision hereof shall be deemed
replaced by a term or provision that is valid and enforceable and that comes
closest to expressing the intention of the invalid or unenforceable term or
provision hereof.

Section 15. Governing Law and Jurisdiction. This is a Massachusetts contract and
shall be construed under and be governed in all respects by the laws of the
Commonwealth of Massachusetts without giving effect to the conflict of laws
principles of such state. With respect to any disputes concerning federal law,
such disputes shall be determined in accordance with the law as it would be
interpreted and applied by the United States Court of Appeals for the First
Circuit. To the extent that any court action is initiated to enforce this
Agreement, the parties hereby consent to the jurisdiction of the state and
federal courts of the Commonwealth of Massachusetts. Accordingly, with respect
to any such court action, Employee (a) submits to the personal jurisdiction of
such courts; (b) consents to service of process; and (c) waives any other
requirement (whether imposed by statute, rule of court, or otherwise) with
respect to personal jurisdiction or service of process.

Section 16. Notices.

(a) Place of Delivery. Every notice or other communication relating to this
Agreement shall be in writing, and shall be mailed to or delivered to the party
for whom or which it is intended at such address as may from time to time be
designated by it in a notice mailed or delivered to the other party as herein
provided; provided, that unless and until some other address be so designated,
all notices and communications by Employee to the Company shall be mailed or
delivered to the Company at its principal executive office, and all notices and
communications by the Company to Employee may be given to Employee personally or
may be mailed to Employee at Employee’s last known address, as reflected in the
Company’s records.

 

9



--------------------------------------------------------------------------------

Confidential

 

(b) Date of Delivery. Any notice so addressed shall be deemed to be given or
received (i) if delivered by hand, on the date of such delivery, (ii) if mailed
by courier or by overnight mail, on the first business day following the date of
such mailing, and (iii) if mailed by registered or certified mail, on the third
business day after the date of such mailing.

Section 17. Section Headings.

The headings of the sections and subsections of this Agreement are inserted for
convenience only and shall not be deemed to constitute a part thereof or affect
the meaning or interpretation of this Agreement or of any term or provision
hereof.

Section 18. Entire Agreement.

This Agreement, together with the Confidentiality Agreement attached hereto and
the Equity Documents, constitutes the entire understanding and agreement of the
parties hereto regarding the employment of Employee. This Agreement supersedes
all prior negotiations, discussions, correspondence, communications,
understandings, and agreements between the parties (including any offer letter
given to Employee) relating to the subject matter of this Agreement; provided
however, that Employee remains subject to those conditions set forth in the
offer letter regarding completion of an employment application and background
and/or reference checks to the Company’s satisfaction, in addition to executing
those forms necessary for the processing of such background check.

Section 19. Survival of Operative Sections.

Upon any termination of Employee’s employment, the provisions of Section 8
through Section 20 of this Agreement (together with any related definitions set
forth in Section 1 hereof) shall survive to the extent necessary to give effect
to the provisions thereof.

Section 20. Counterparts.

This Agreement may be executed in two or more counterparts, each of which shall
be deemed to be an original but all of which together shall constitute one and
the same instrument. The execution of this Agreement may be by actual or
facsimile signature.

Section 21. Gender Neutral.

Wherever used herein, a pronoun in the masculine gender shall be considered as
including the feminine gender unless the context clearly indicates otherwise.

*    *    *

 

10



--------------------------------------------------------------------------------

Confidential

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

AEGERION PHARMACEUTICALS, INC. /s/ Mary M. Weger By:   Mary M. Weger Title:  
Senior Vice President, Human Resources EMPLOYEE /s/ William T. Andrews

William T. Andrews

 

11



--------------------------------------------------------------------------------

Exhibit A

AEGERION PHARMACEUTICALS, INC.

Employee Confidentiality, Assignment and Noncompetition Agreement

In consideration and as a condition of my employment or continued employment by
Aegerion Pharmaceuticals, Inc. (the “Company”), I agree as follows:

 

Employee Acknowledgements. I acknowledge that I will be provided, and/or have
been provided, with the Company’s trade secrets and/or valuable confidential
business information, and have developed and/or will develop substantial
relationships with prospective and existing customers and clients of the
Company, and, as a result, shall benefit from the Company’s good will. I also
acknowledge that the Company has invested substantial resources in the
development of its trade secrets, confidential business information, client
relationships and good will and in recruiting, hiring and training its
professionals and staff. I further acknowledge that I have received and/or will
receive substantial training from the Company. I hereby acknowledge and agree
that the Company has a legitimate interest in protecting its substantial
investment in its development of trade secrets, confidential information, good
will and a highly trained staff and that the covenants to which I agree to be
bound herein are necessary to protect such legitimate interests.

Proprietary Information. I agree that all information, whether or not in
writing, concerning the Company’s business, technology, business relationships
or financial affairs which the Company has not released to the general public
(collectively, “Proprietary Information”) is and will be the exclusive property
of the Company. By way of illustration, Proprietary Information may include
information or material which has not been made generally available to the
public, such as: (a) corporate information, including plans, strategies,
methods, policies, resolutions, negotiations or litigation; (b) marketing
information, including strategies, methods, customer identities or other
information about customers, prospect identities or other information about
prospects, or market analyses or projections; (c) financial information,
including cost and performance data, debt arrangements, equity structure,
investors and holdings, purchasing and sales data and price lists; and
(d) operational and technological information, including plans, specifications,
manuals, forms, templates, software, designs, methods, procedures, formulas,
discoveries, inventions, improvements, concepts and ideas; and (e) personnel
information, including personnel lists, reporting or organizational structure,
resumes, personnel data, compensation structure, performance evaluations and
termination arrangements or documents. Proprietary Information also includes
information received in confidence by the Company from its customers or
suppliers or other third parties.

Section 22. Recognition of Company’s Rights. I will not, at any time, without
the Company’s prior written permission, either during or after my employment,
disclose any Proprietary Information to anyone outside of the Company, or use or
permit to be used any Proprietary Information for any purpose other than the
performance of my duties as an employee of the Company. I will cooperate with
the Company and use my best efforts to prevent the unauthorized disclosure of
all Proprietary Information. I will deliver to the Company all copies of
Proprietary Information in my possession or control upon the earlier of a
request by the Company or termination of my employment.

Section 23. Rights of Others. I understand that the Company is now and may
hereafter be subject to non-disclosure or confidentiality agreements with third
persons which require the Company to protect or refrain from use of proprietary
information. I agree to be bound by the terms of such agreements in the event I
have access to such proprietary information.

Section 24. Commitment to Company; Avoidance of Conflict of Interest. While an
employee of the Company, I will devote my full-time efforts to the Company’s
business and I will not engage in any other business activity that conflicts
with my duties to the Company. I will advise the Chief Executive Officer of the
Company at such time as any activity of either the Company or another business
presents me with a conflict of interest or the appearance of a conflict of
interest as an employee of the Company. I will take whatever action is requested
of me by the Company to resolve any conflict or appearance of conflict which it
finds to exist.

Section 25. Developments. I will make full and prompt disclosure to the Company
of all inventions, discoveries, designs, developments, methods, modifications,
improvements, processes, algorithms, databases, computer programs, formulae,
techniques, trade secrets, graphics or images, and audio or visual works and
other works of authorship, whether or not patentable or copyrightable, that are
created, made, conceived or reduced to practice by me (alone or jointly with
others) or under my direction during the period of my employment (collectively,
the “Developments”). I acknowledge that all work performed by me is on a “work
for hire” basis, and I hereby do assign and transfer and, to the extent any such
assignment cannot be made at present, will assign and transfer, to the Company
and its successors and assigns all my right, title and interest in all
Developments that: (a) relate to the business of the Company or any customer of
the Company or any of the products or services being researched, developed,
manufactured or sold by the Company or which may be used with such products or
services; or (b) result from tasks assigned to me by the Company; or (c) result

 



--------------------------------------------------------------------------------

Confidential

 

and/or are developed during or after my employment from the use of premises or
personal property (whether tangible or intangible) owned, leased or contracted
for by the Company (collectively, “Company-Related Developments”), and all
related patents, patent applications, trademarks and trademark applications,
copyrights and copyright applications, and other intellectual property rights in
all countries and territories worldwide and under any international conventions
(“Intellectual Property Rights”).

To preclude any possible uncertainty, I have set forth on Exhibit A attached
hereto a complete list of Developments that I have, alone or jointly with
others, conceived, developed or reduced to practice prior to the commencement of
my employment with the Company that I consider to be my property or the property
of third parties and that I wish to have excluded from the scope of this
Agreement (“Prior Inventions”). If disclosure of any such Prior Invention would
cause me to violate any prior confidentiality agreement, I understand that I am
not to list such Prior Inventions in Exhibit A but am only to disclose a cursory
name for each such invention, a listing of the party(ies) to whom it belongs and
the fact that full disclosure as to such inventions has not been made for that
reason. I have also listed on Exhibit A all patents and patent applications in
which I am named as an inventor, other than those which have been assigned to
the Company (“Other Patent Rights”). If no such disclosure is attached, I
represent that there are no Prior Inventions or Other Patent Rights. If, in the
course of my employment with the Company, I incorporate a Prior Invention into a
Company product, process or machine or other work done for the Company, I hereby
grant to the Company a nonexclusive, royalty-free, paid-up, irrevocable,
worldwide license (with the full right to sublicense) to make, have made,
modify, use, sell, offer for sale and import such Prior Invention.
Notwithstanding the foregoing, I will not incorporate, or permit to be
incorporated, Prior Inventions in any Company-Related Development without the
Company’s prior written consent.

This Agreement does not obligate me to assign to the Company any Development
which, in the sole judgment of the Company, reasonably exercised, is developed
entirely on my own time and does not relate to the business efforts or research
and development efforts in which, during the period of my employment, the
Company actually is engaged or reasonably would be engaged, and does not result
from the use of premises or equipment owned or leased by the Company. However, I
will also promptly disclose to the Company any such Developments for the purpose
of determining whether they qualify for such exclusion. I understand that to the
extent this Agreement is required to be construed in accordance with the laws of
any state which precludes a requirement in an employee agreement to assign
certain classes of inventions made by an employee, this paragraph 5 will be
interpreted not to apply to any invention which a court rules and/or the Company
agrees falls within such classes. I also hereby waive all claims to any moral
rights or other special rights which I may have or accrue in any Company-Related
Developments or Intellectual Property Rights.

Section 26. Documents and Other Materials. I will keep and maintain adequate and
current records of: (a) all Proprietary Information and Company-Related
Developments developed by me during my employment; and (b) all documentation
regarding any Intellectual Property Rights, which relate to such Proprietary
Information and Company-Related Developments. Such records will be available to
and remain the sole property of the Company at all times.

All files, letters, notes, memoranda, reports, records, data, sketches,
drawings, notebooks, layouts, charts, quotations and proposals, specification
sheets, or other written, photographic or other tangible material containing
Proprietary Information, whether created by me or others, which come into my
custody or possession, are the exclusive property of the Company to be used by
me only in the performance of my duties for the Company. Any property situated
on the Company’s premises, owned or purchased by the Company, disseminated by
the Company, and/or used or created by me for business purposes in the course of
my duties for the Company, including without limitation computers, email
accounts, cell phone records and text messages, disks and other storage media,
filing cabinets or other work areas, is Company property and is subject to
inspection by the Company at any time with or without notice. In the event of
the termination of my employment for any reason, I will deliver to the Company
all Company property, including, without limitation, all Proprietary
Information, all documents related to Company-Related Developments, all
computers, keys, passwords, cell phones, entry cards, files, letters, notes,
memoranda, reports, records, data, sketches, drawings, notebooks, layouts,
charts, quotations and proposals, specification sheets, or other written,
photographic or other tangible material, and will not take or keep in my
possession any Company property or any copies (electronic or hard-copy) of such
property.

Section 27. Enforcement of Intellectual Property Rights. I will cooperate fully
with the Company, both during and after my employment with the Company, with
respect to the procurement, maintenance and enforcement of Intellectual Property
Rights in Company-Related Developments. I will sign, both during and after the
term of this Agreement, all papers, including without limitation copyright
applications, patent applications, declarations, oaths, assignments of priority
rights, and powers of attorney, which the Company may deem necessary or
desirable in order to protect its rights and interests in any Company-Related
Development. If the Company is unable, after reasonable effort, to secure my
signature on any such papers, I hereby irrevocably designate and appoint each
officer of the Company as my agent and attorney-in-fact to execute any such
papers on my behalf, and to take any and all actions as the Company may deem
necessary or desirable in order to protect its rights and interests in any
Company-Related Development.

 

 

2



--------------------------------------------------------------------------------

Confidential

 

Section 28. Non-Competition and Non-Solicitation. In order to protect the
Company’s Proprietary Information and good will, during my employment and for a
period of twelve (12) months following the termination of my employment for any
reason (the “Restricted Period”), I will not directly or indirectly, whether as
owner, partner, shareholder, director, manager, consultant, agent, employee,
co-venturer or otherwise, engage, participate or invest in any business activity
anywhere in the world that develops, manufactures or markets any products, or
performs any services, that are competitive (directly or indirectly) with the
products or services of the Company, or products or services that the Company or
its affiliates, has under development or that are the subject of active planning
at any time during my employment; provided that this shall not prohibit any
possible investment in publicly traded stock of a company representing less than
one percent of the stock of such company. In addition, during the Restricted
Period, I will not, directly or indirectly, in any manner, other than for the
benefit of the Company, (a) call upon, solicit, divert, take away, accept or
conduct any business from or with any of the customers or prospective customers
of the Company or any of its suppliers, and/or (b) solicit, entice, or attempt
to persuade any other employee or consultant of the Company to leave the Company
for any reason. I acknowledge and agree that if I violate any of the provisions
of this paragraph 8, the running of the Restricted Period will be extended by
the time during which I engage in such violation(s).

Section 29. Government Contracts. I acknowledge that the Company may have from
time to time agreements with other persons or with the United States Government
or its agencies which impose obligations or restrictions on the Company
regarding inventions made during the course of work under such agreements or
regarding the confidential nature of such work. I agree to comply with any such
obligations or restrictions upon the direction of the Company. In addition to
the rights assigned under paragraph Section 25, I also assign to the Company (or
any of its nominees) all rights which I have or acquired in any Developments,
full title to which is required to be in the United States under any contract
between the Company and the United States or any of its agencies.

Section 30. Prior Agreements. I hereby represent that, except as I have fully
disclosed previously in writing to the Company, I am not bound by the terms of
any agreement with any previous employer or other party to refrain from using or
disclosing any trade secret or confidential or proprietary information in the
course of my employment with the Company or to refrain from competing, directly
or indirectly, with the business of such previous employer or any other party. I
further represent that my performance of all the terms of this Agreement as an
employee of the Company does not and will not breach any agreement to keep in
confidence proprietary information, knowledge or data acquired by me in
confidence or in trust prior to my employment with the Company. I will not
disclose to the Company or induce the Company to use any confidential or
proprietary information or material belonging to any previous employer or
others.

Section 31. Remedies Upon Breach.

(a) Equitable Relief. I understand that the restrictions contained in this
Agreement are necessary for the protection of the business and goodwill of the
Company and I consider them to be reasonable for such purpose. Any breach of
this Agreement is likely to cause the Company substantial and irrevocable damage
and therefore, in the event of such breach, the Company, in addition to such
other remedies which may be available, will be entitled to seek specific
performance and other injunctive relief, without the posting of a bond.

(b) Indemnification. If I violate this Agreement, in addition to all other
remedies available to the Company at law, in equity, and under contract, I agree
that I am obligated to pay all the Company’s costs of enforcement of this
Agreement, including attorneys’ fees and expenses. I also agree that I will
defend, indemnify and/or hold the Company harmless from and against any and all
liabilities, losses, damages, claims or demands whatsoever (including expenses,
court costs and reasonable attorneys’ fees) asserted against or incurred by the
Company as a result of or by reason of the Company having to defend any claim
arising from my use of proprietary or trade secret information of a prior
employer or my breach of a restrictive covenant with any prior employer, and
from any damages resulting from a final judgment or reasonable settlement of
such claims. This indemnification shall include, but not be limited to, claims
for infringement of patents, trademarks or copyrights, misappropriation of trade
secrets or confidential information, and/or breach of any restrictive covenants,
and is without prejudice to any of Company’s other rights or remedies at law.

Section 32. Use of Voice, Image and Likeness. During the period of my
employment, I give the Company permission to use any and all of my voice, image
and likeness, with or without using my name, in connection with the products
and/or services of the Company, for the purposes of advertising and promoting
such products and/or services and/or the Company, and/or for other purposes
deemed appropriate by the Company in its reasonable discretion, except to the
extent expressly prohibited by law.

Section 33. Publications and Public Statements. I will obtain the Company’s
written approval before publishing or submitting for publication any material
that relates to my work at the Company and/or incorporates any Proprietary
Information.

Section 34. No Employment Obligation. I understand that this Agreement does not
create an obligation on the Company or any other person to continue my
employment. I acknowledge that, unless otherwise agreed in a formal written
employment agreement signed on behalf of the Company by an authorized officer,
my employment with the Company is at will and therefore may be terminated by the
Company or me at any time and for any reason, with or without cause.

 

 

3



--------------------------------------------------------------------------------

Confidential

 

Section 35. Survival and Assignment by the Company. I understand that my
obligations under this Agreement will continue in accordance with its express
terms regardless of any changes in my title, position, duties, salary,
compensation or benefits or other terms and conditions of employment. I further
understand that my obligations under this Agreement will continue following the
termination of my employment regardless of the manner of such termination and
will be binding upon my heirs, executors and administrators. The Company will
have the right to assign this Agreement to its affiliates, successors and
assigns. I expressly consent to be bound by the provisions of this Agreement for
the benefit of the Company or any parent, subsidiary or affiliate to whose
employ I may be transferred without the necessity that this Agreement be
resigned at the time of such transfer.

Section 36. Updating Information to the Company; Disclosure to Future Employers.
For twelve (12) months following termination of my employment, I will (a) notify
the Company of any change in my address and of each subsequent employment or
business activity, including the name and address of my employer or other
post-Company employment plans and the nature of my activities, and (b) provide a
copy of this Agreement to any prospective employer, partner or coventurer prior
to entering into an employment, partnership or other business relationship with
such person or entity.

18. Reimbursement. I hereby authorize the Company at any time during or after
the term of my employment to withhold from any amounts otherwise owed to me
(including, but not limited to, salary, bonus, severance, commissions and
expense reimbursements) to the fullest extent permitted by applicable law: any
and all amounts due to the Company from me, including, but not limited to, cash
advances, draws, travel advances, overpayments made by the Company to me,
amounts received by me due to the Company’s error, unpaid personal credit card
or phone charges or any other debt I owe to the Company for any reason,
including amounts with respect to misuse or misappropriation of Company assets
or breach of this Agreement.

19. Severability. In case any provisions (or portions thereof) contained in this
Agreement shall, for any reason, be held invalid, illegal or unenforceable in
any respect, such invalidity, illegality or unenforceability shall not affect
the other provisions of this Agreement, and this Agreement shall be construed as
if such invalid, illegal or unenforceable provision had never been contained
herein. If, moreover, any one or more of the provisions contained in this
Agreement shall for any reason be held to be excessively broad as to duration,
geographical scope, activity or subject, it shall be construed by limiting and
reducing it, so as to be enforceable to the extent compatible with the
applicable law as it shall then appear.

20. Interpretation. This Agreement will be deemed to be made and entered into in
the Commonwealth of Massachusetts, and will in all respects be interpreted,
enforced and governed under the laws of the Commonwealth of Massachusetts. I
hereby agree to consent to personal jurisdiction of the state and federal courts
situated within Suffolk County, Massachusetts for purposes of enforcing this
Agreement, and waive any objection that I might have to personal jurisdiction or
venue in those courts.

 

 

4



--------------------------------------------------------------------------------

Confidential

 

I UNDERSTAND THAT THIS AGREEMENT AFFECTS IMPORTANT RIGHTS. BY SIGNING BELOW, I
CERTIFY THAT I HAVE READ IT CAREFULLY AND AM SATISFIED THAT I UNDERSTAND IT
COMPLETELY.

IN WITNESS WHEREOF, the undersigned has executed this agreement as a sealed
instrument as of the date set forth below.

 

Signed:   William T. Andrews   (Employee’s full name)

Type or print name: William T. Andrews

Date: 4/8/2012

 

5



--------------------------------------------------------------------------------

Confidential

 

EXHIBIT A

 

   To:    Aegerion Pharmaceuticals, Inc.,    From:    William Andrews    Date:
   4/8/2012    SUBJECT:    Prior Inventions

The following is a complete list of all inventions or improvements that have
been made or conceived or first reduced to practice by me alone or jointly with
others prior to my engagement by the Company:

 

  ¨ No inventions or improvements

 

  x See below:

Arformoterol and Tiotropium Compositions and Methods of Use

(with co-inventors at Sunovion [previously Sepracor], Marlborough, MA)

 

  ¨ Additional sheets attached

The following is a list of all patents and patent applications in which I have
been named as an inventor:

 

  ¨ None

 

  x See below:

Patent application for the above invention filed in : U.S., Australia, Canada,
Japan, EU

PCT/US 2009061652

 

6